ORDER

The Petition for Disciplinary Action having been filed with this Court and the subject of Findings of Fact and Conclusions of Law dated August 8, 2003 from the trial court below, and
The parties having jointly consented to an appropriate disposition of an indefinite suspension, it is this 3rd day of December, 2003,
ORDERED, by the Court of Appeals of Maryland, that Robert A, DiCicco shall be indefinitely suspended from the practice of law, and it is further
ORDERED, that a judgment be entered in favor of the Attorney Grievance Commission of Maryland in the sum of $6,980.14. It is further
ORDERED, that the Clerk of this Court shall strike the name of this attorney from the register of attorneys in this Court and shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all courts in this State.